UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U. S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 28, 2009 (Unaudited) Common Stocks89.3% Shares Value ($) Consumer Discretionary13.2% Aaron Rents 2,000 48,060 Aeropostale 1,400 a 32,466 America's Car-Mart 1,600 a 17,568 Big Lots 2,675 a 41,489 Brink's Home Security Holdings 1,600 a 33,552 California Pizza Kitchen 3,700 a 38,480 Cheesecake Factory 2,275 a 18,518 Cracker Barrel Old Country Store 700 15,666 CSS Industries 4,200 58,884 Delta Apparel 5,990 a 25,457 Ethan Allen Interiors 2,200 20,988 Gentex 9,800 78,400 Hawk, Cl. A 1,235 a 17,907 Interval Leisure Group 9,500 a 38,000 Jack in the Box 2,000 a 38,880 Jackson Hewitt Tax Service 3,000 22,440 JAKKS Pacific 2,500 a 31,675 JoS. A. Bank Clothiers 1,600 a 36,160 LKQ 3,175 a 42,862 Monro Muffler 2,775 65,296 Nobel Learning Communities 3,125 a 36,250 Peet's Coffee & Tea 1,600 a 34,480 PetMed Express 2,000 a 27,560 Universal Technical Institute 5,275 a 58,183 WMS Industries 1,400 a 25,382 Consumer Staples4.2% Casey's General Stores 1,400 27,874 Chattem 600 a 38,058 Darling International 800 a 3,464 Flowers Foods 2,300 51,313 Green Mountain Coffee Roasters 900 a 33,615 Hain Celestial Group 1,400 a 19,712 Pantry 2,600 a 40,196 Ruddick 1,100 23,848 United Natural Foods 2,750 a 40,920 USANA Health Sciences 390 a 7,812 Energy2.4% Bristow Group 1,100 a 22,275 GMX Resources 1,200 a 20,700 Holly 1,600 37,296 Matrix Service 2,400 a 16,704 McMoRan Exploration 1,600 a 7,344 SEACOR Holdings 700 a 41,937 Smith International 500 10,740 Whiting Petroleum 400 a 9,320 Financial16.8% BioMed Realty Trust 2,000 17,060 Bryn Mawr Bank 2,400 36,120 Capstead Mortgage 3,600 36,072 Cash America International 1,200 17,280 City Holding 1,500 39,330 Corporate Office Properties Trust 1,100 27,500 eHealth 1,770 a 22,390 Endurance Specialty Holdings 1,700 38,029 Erie Indemnity, Cl. A 100 3,004 EZCORP, Cl. A 1,700 a 17,476 FBL Financial Group, Cl. A 4,525 13,711 First Cash Financial Services 3,000 a 40,980 First Financial Bankshares 750 32,265 First Midwest Bancorp 1,760 13,235 FirstMerit 2,600 38,246 FPIC Insurance Group 800 a 29,680 Greenhill & Co. 350 22,610 Hallmark Financial Services 6,140 a 42,059 Horace Mann Educators 3,600 27,684 IBERIABANK 900 38,880 Investment Technology Group 1,800 a 35,046 IPC Holdings 2,500 63,525 LaSalle Hotel Properties 700 3,724 Max Capital Group 3,000 49,500 Navigators Group 100 a 5,223 Ocwen Financial 5,500 a 50,215 Omega Healthcare Investors 4,400 57,772 Oriental Financial Group 2,200 3,850 Parkway Properties 500 5,815 Phoenix Cos. 36,850 17,688 Portfolio Recovery Associates 1,570 a 35,419 Selective Insurance Group 2,500 30,075 Sterling Bancshares 13,800 75,210 Suffolk Bancorp 1,000 26,010 SVB Financial Group 600 a 9,810 Tower Group 1,300 26,507 Trustco Bank 7,950 48,098 United Financial Bancorp 2,300 29,601 Virginia Commerce Bancorp 1,525 a 6,085 Virtus Investment Properties 1,110 a 5,550 World Acceptance 1,100 a 16,126 Health Care13.3% Abaxis 1,300 a 20,332 Allscripts-Misys Healthcare Solutions 3,050 26,535 Amedisys 1,300 a 42,523 AmSurg 2,100 a 32,802 AngioDynamics 3,380 a 40,121 Cepheid 4,500 a 30,060 Chemed 1,600 63,696 Computer Programs & Systems 1,200 32,100 Haemonetics 1,100 a 58,718 Hanger Orthopedic Group 2,300 a 30,590 Hill-Rom Holdings 2,800 27,496 IPC The Hospitalist 1,150 a 18,423 Kendle International 1,700 a 31,790 Kindred Healthcare 2,400 a 34,536 Medicis Pharmaceutical, Cl. A 1,830 20,642 MEDNAX 1,190 a 35,224 MEDTOX Scientific 890 a 6,203 Molina Healthcare 3,500 a 65,555 Neogen 2,030 a 43,137 Questcor Pharmaceuticals 4,900 a 23,814 RehabCare Group 4,800 a 70,224 Somanetics 1,450 a 17,675 SurModics 570 a 9,958 SXC Health Solutions 2,300 a 44,597 Techne 775 37,859 Vital Images 4,725 a 46,258 Industrial15.8% American Science & Engineering 600 36,414 ATC Technology 3,490 a 36,331 Atlas Air Worldwide Holdings 1,100 a 15,554 Beacon Roofing Supply 2,925 a 32,087 CBIZ 5,900 a 40,474 CDI 7,700 58,443 Cornell 2,000 a 30,480 CoStar Group 690 a 17,595 Curtiss-Wright 1,300 34,567 Dynamex 1,000 a 11,520 Forward Air 1,100 18,304 G & K Services, Cl. A 1,125 20,081 GATX 1,200 21,924 GeoEye 2,000 a 45,200 Hexcel 5,250 a 32,602 Innerworkings 2,775 a 5,827 K-Tron International 660 a 36,617 Kirby 1,605 a 35,374 LaBarge 7,050 a 39,127 Ladish 4,100 a 28,085 Layne Christensen 1,150 a 18,710 Lindsay 50 1,212 Lydall 16,900 a 47,320 McGrath Rentcorp 3,625 56,622 Mobile Mini 1,300 a 12,675 Orbital Sciences 1,850 a 26,177 Resources Connection 2,900 a 39,875 Ritchie Brothers Auctioneers 1,250 18,812 Rollins 3,770 59,566 School Specialty 3,000 a 42,210 Standex International 2,400 25,992 Sterling Construction 1,400 a 20,916 Team 2,100 a 27,552 Thermadyne Holdings 15,905 a 31,015 Ultralife 1,300 a 9,581 Woodward Governor 3,100 53,382 Information Technology15.4% ACI Worldwide 2,300 a 41,078 ANSYS 640 a 12,909 Astro-Med 2,700 13,338 Cabot Microelectronics 950 a 19,551 Cass Information Systems 1,050 27,101 Comtech Telecommunications 1,600 a 60,464 Concur Technologies 650 a 13,644 CSG Systems International 2,850 a 38,532 DealerTrack Holdings 2,050 a 21,648 Digi International 4,755 a 34,046 Echelon 2,350 a 14,077 Entegris 5,075 a F5 Networks 1,300 a FARO Technologies 1,025 a Forrester Research 1,400 a Guidance Software 2,250 a Hutchinson Technology 25,075 a Information Services Group 7,200 a Integral Systems 2,650 a Manhattan Associates 1,400 a MAXIMUS 1,585 Napco Security Technologies 1,300 a National Instruments 2,550 NCI, Cl. A 400 a Net 1 UEPS Technologies 3,000 a Perot Systems, Cl. A 3,800 a Power Integrations 1,625 Rudolph Technologies 1,250 a Semtech 3,550 a SkillSoft, ADR 4,800 a Spectrum Control 3,500 a SPSS 1,500 a Stratasys 2,075 a Tekelec 3,000 a TNS 2,000 a Ultimate Software Group 2,000 a United Online 9,300 Verint Systems 1,800 a Vishay Intertechnology 24,700 a Materials5.0% Arch Chemicals 2,800 Bemis 1,900 Commercial Metals 4,850 KapStone Paper and Packaging 12,600 a KapStone Paper and Packaging (Warrants Expiring 8/15/09) 13,300 a Landec 3,050 a Mercer International 36,800 a Olin 2,000 Royal Gold 1,100 Sensient Technologies 1,600 Solutia 11,800 a Zoltek Cos. 2,030 a Telecommunication Services1.3% D&E Communications 5,600 iBasis 6,150 a Syniverse Holdings 3,100 a Utilities1.9% Cleco 2,400 El Paso Electric 2,700 a Vectren 1,000 Westar Energy 1,300 Total Investments (cost $7,387,080) 89.3% Cash and Receivables (Net) 10.7% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $7,387,080. Net unrealized depreciation on investments was $1,255,278 of which $75,075 related to appreciated investment securities and $1,330,353 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 1 -Quoted Observable Level 3 -Significant Assets ($) Prices Inputs Unobservable Inputs Total Investment in Securities 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund February 28, 2009 (Unaudited) Common Stocks97.4% Shares Value ($) Consumer Goods8.4% Colgate-Palmolive 1,300 78,234 McDonald's 1,300 67,925 PepsiCo 1,460 70,284 Procter & Gamble 1,530 73,700 Consumer Services15.2% Kohl's 2,220 a 78,011 Philip Morris International 1,930 64,597 Starbucks 7,750 a 70,912 SYSCO 3,250 69,875 TJX Cos. 3,500 77,945 Wal-Mart Stores 1,730 85,185 Walgreen 3,200 76,352 Energy6.4% Anadarko Petroleum 1,680 58,716 Cimarex Energy 1,480 29,082 EOG Resources 780 39,031 Exxon Mobil 1,400 95,060 Energy Services5.8% CARBO Ceramics 2,100 72,996 Helmerich & Payne 2,500 59,150 Schlumberger 1,790 68,127 Health Care26.8% Abbott Laboratories 1,800 85,212 C.R. Bard 1,080 86,681 Covance 1,880 a 71,402 Eli Lilly & Co. 2,060 60,523 Genentech 1,410 a 120,626 Johnson & Johnson 1,310 65,500 Medtronic 2,370 70,128 Pharmaceutical Product Development 3,300 79,167 Resmed 1,870 a 68,966 Stryker 1,800 60,606 Varian Medical Systems 2,110 a 64,376 Wyeth 2,250 91,845 Industrial16.5% Boeing 1,520 47,789 C.H. Robinson Worldwide 1,540 63,725 Donaldson 2,350 57,364 Ecolab 2,230 70,869 Fastenal 2,700 81,324 FLIR Systems 3,560 a 72,660 Honeywell International 1,800 48,294 Rockwell Collins 2,150 67,080 United Technologies 1,420 57,979 Technology18.3% Amphenol, Cl. A 3,300 Automatic Data Processing 2,330 Cisco Systems 4,760 a Dolby Laboratories, Cl. A 2,400 a Intel 5,400 Microsoft 4,420 Oracle 4,400 a Paychex 2,700 QUALCOMM 1,830 Total Investments (cost $5,029,280) 97.4% Cash and Receivables (Net) 2.6% Net Assets 100.0% a Non-income producing security. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $5,029,280. Net unrealized depreciation on investments was $1,672,559 of which $21,231 related to appreciated investment securities and $1,693,790 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi- annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) 0 Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. STATEMENT OF INVESTMENTS Global Stock Fund February 28, 2009 (Unaudited) Common Stocks96.5% Shares Value ($) Australia2.2% Woodside Petroleum Canada2.2% Suncor Energy France7.1% Cie Generale d'Optique Essilor International Groupe Danone L'Oreal LVMH Moet Hennessy Louis Vuitton Germany1.9% Adidas Hong Kong10.3% China Mobile CLP Holdings CNOOC Hong Kong & China Gas Hutchison Whampoa Japan21.5% Canon Chugai Pharmaceutical Daikin Industries Denso Fanuc Honda Motor HOYA Keyence Mitsubishi Estate Shin-Etsu Chemical Takeda Pharmaceutical Spain1.5% Inditex Sweden1.5% Hennes & Mauritz, Cl. B Switzerland6.3% Alcon Nestle Nobel Biocare Holding SGS United Kingdom9.5% BG Group GlaxoSmithKline Reckitt Benckiser Group Rio Tinto Tesco 432,000 2,060,677 WM Morrison Supermarkets 580,000 2,144,319 United States32.5% Abbott Laboratories 31,500 1,491,210 Anadarko Petroleum 59,800 2,090,010 Automatic Data Processing 59,000 2,014,850 C.R. Bard 25,500 2,046,630 Cisco Systems 142,600 a 2,077,682 EOG Resources 20,500 1,025,820 Fastenal 66,000 1,987,920 Genentech 25,500 a 2,181,525 Helmerich & Payne 48,000 1,135,680 Intel 165,000 2,102,100 Johnson & Johnson 38,300 1,915,000 Medtronic 63,000 1,864,170 Microsoft 119,000 1,921,850 Oracle 125,000 a 1,942,500 Schlumberger 52,000 1,979,120 SYSCO 92,000 1,978,000 Wal-Mart Stores 44,500 2,191,180 Walgreen 82,000 1,956,520 Total Common Stocks (cost $133,103,575) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,789,000) 1,789,000 b Total Investments (cost $134,892,575) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28 2009, the aggregate cost of investment securities for income tax purposes was $134,892,575. Net unrealized depreciation on investments was $32,374,036 of which $386,643 related to appreciated investment securities and $32,760,679 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At February 28, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 2/28/2009 ($) Sales: British Pound, expiring 3/2/2009 50,298 72,117 72,007 110 British Pound, expiring 3/3/2009 58,596 83,100 83,885 (785) Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 67,088,362 35,430,177 0 Other Financial Instruments+ 0 110 0 Liabilities ($) 0 Other Financial Instruments+ 0 (785) 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. STATEMENT OF INVESTMENTS International Stock Fund February 28, 2009 (Unaudited) Common Stocks93.8% Shares Value ($) Australia2.3% Woodside Petroleum 130,000 Belgium2.1% Colruyt 12,000 Canada2.4% Suncor Energy 146,000 France7.6% Cie Generale d'Optique Essilor International 68,000 2,362,069 Groupe Danone 54,000 2,591,151 L'Oreal 37,800 2,459,300 LVMH Moet Hennessy Louis Vuitton 40,000 2,301,217 Germany3.7% Adidas 81,000 2,362,842 SAP 73,000 2,361,302 Hong Kong10.3% China Mobile 285,000 2,453,029 CLP Holdings 380,000 2,810,777 CNOOC 3,200,000 2,763,568 Hong Kong & China Gas 1,680,550 2,535,293 Hutchison Whampoa 515,000 2,682,294 Japan33.4% AEON Mall 195,000 2,055,404 Canon 108,000 2,727,603 Chugai Pharmaceutical 145,000 2,460,108 Daikin Industries 115,000 2,505,485 Daito Trust Construction 68,000 2,138,105 Denso 148,000 2,772,164 Fanuc 43,500 2,827,613 Hirose Electric 23,000 1,974,215 Honda Motor 115,000 2,762,708 HOYA 146,000 2,642,481 Keyence 14,000 2,659,888 Komatsu 245,000 2,511,179 Mitsubishi Estate 228,000 2,275,827 Nintendo 4,700 1,332,212 Secom 49,000 1,678,039 Shimamura 20,500 1,051,186 Shin-Etsu Chemical 66,000 2,942,782 Takeda Pharmaceutical 58,000 2,342,984 Tokio Marine Holdings 51,000 1,148,653 Mexico1.7% America Movil, ADR, Ser. L 85,000 Singapore.9% DBS Group Holdings 217,500 Spain1.5% Inditex 49,000 Sweden3.6% Hennes & Mauritz, Cl. B 61,000 2,285,748 Telefonaktiebolaget LM Ericsson, Cl. B 286,000 2,381,508 Switzerland9.7% Alcon 16,000 1,317,760 Nestle 78,000 2,556,328 Nobel Biocare Holding 110,000 1,757,405 Novartis 61,000 2,225,482 Roche Holding 19,000 2,213,703 SGS 2,600 2,355,857 United Kingdom14.6% BG Group 195,000 2,805,575 Burberry Group 830,000 3,053,742 Centrica 740,000 2,865,630 GlaxoSmithKline 39,800 609,091 Reckitt Benckiser Group 67,000 2,584,006 Rio Tinto 65,000 1,675,900 Tesco 514,000 2,451,824 WM Morrison Supermarkets 715,000 2,643,428 Total Common Stocks (cost $175,025,610) Other Investment5.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,900,000) 6,900,000 a Total Investments (cost $181,925,610) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% ADR - American Depository Receipts a Investment in affiliated money market mutual fund. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $181,925,610. Net unrealized depreciation on investments was $54,909,454 of which $463,900 related to appreciated investment securities and $55,373,354 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At February 28, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 2/28/2009 ($) Purchases: Japanese Yen, expiring 3/4/2009 132,760,383 1,364,472 1,360,320 Sales: British Pound, expiring 3/2/2009 107,157 153,641 153,405 236 British Pound, expiring 3/3/2009 125,872 178,512 180,198 (1,686) Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 0 Other Financial Instruments+ 0 236 0 Liabilities ($) 0 Other Financial Instruments+ 0 (5,838) 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
